Citation Nr: 1135492	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  His service personnel records show that he received the Purple Heart and is thus, a combat veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002, September 2003, and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was subsequently transferred to the RO in Phoenix, Arizona.    

This case was previously before the Board in September 2008 at which time the Board reopened the issues of entitlement to service connection for a skin disorder and migraine headaches based on the submission of new and material evidence and remanded these issues as well as the issue of entitlement to service connection for hepatitis C for more development.  

In June 2009, the Board issued a decision denying service connection for a skin disorder, migraine headaches, and hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision with regard to the migraine headaches and hepatitis C and remanded these issues to the Board for compliance with the Joint Motion.  

In June 2010 the Board remanded the claim again for compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

With regard to the claim of service connection for hepatitis C, service treatment records show that the Veteran received several shrapnel wounds and was hospitalized for malaria during service.  In October 1971, approximately one year after separation from service, the veteran was noted to have yellow skin and eyes in a VA outpatient treatment report.  The Veteran was first diagnosed with hepatitis C in 1991, but without any symptoms at that time.    

A March 2004 statement from the Veteran's VA physician noted that the Veteran sustained gunshot wounds during his tour of service from 1968 to 1969.  The physician also noted that the Veteran was exposed to blood, received a blood transfusion during emergency surgery, was diagnosed with malaria, and was treated in the local hospital for jaundice, fatigue, malaise, and poor appetite.  The VA physician noted that the Veteran's history suggested that he was infected with hepatitis C long before 1991 and opined that the Veteran contracted hepatitis C sometime in 1968-1969.

The Veteran was afforded a VA examination in November 2008, after which the examiner opined that the Veteran's hepatitis C was not incurred during his military service.  In offering that opinion, the examiner noted that the Veteran had normal transaminase levels while in the service with a glutamic oxalic transaminase (GOT) of 14 in June 1969.  In 1971, post-service, the Veteran had no evidence of elevated transaminases.  Upon examination in October 1971 the Veteran's bilirubin was 1.0, his GOT was 20, and his glutamic-pyruvic transaminase (GPT) was 15.  The examiner also noted that the Veteran reportedly had a tattoo post-service in 1979 and had indicated that he used IV drugs until at least 1975 or even 1990.  The examiner further commented that there was no evidence of a blood transfusion or blood exposure during the Veteran's military service despite the Veteran's shell fragment wounds which, according to the examination dated in October 2002, were superficial.  The examiner further noted that transaminase elevation occurred after service since the transaminase levels were normal in 1971 post-release from service, and hepatitis C was, therefore, most likely due to tattoo or IV drug abuse.  

Unfortunately, as was noted in the June 2010 Board remand, while the November 2008 VA examiner addressed the Veteran's in-service treatment for fatigue, the 1971 outpatient treatment record and whether the Veteran underwent a blood transfusion in service, the examiner also based his opinion on the fact that there was no evidence that the Veteran was exposed to blood in service.  The Veteran served in combat and his lay statements that he was exposed to blood (as distinct from undergoing a blood transfusion) during service are presumed credible and should be accepted as such by the examiner.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Thus, the Board found that the November 2008 opinion was inadequate in that it did not consider the Veteran's credible history of exposure to blood in service and remanded the case to get another opinion.  

Pursuant to the October 2009 Joint Motion and June 2010 Board remand, another VA opinion was obtained in October 2010.  The October 2010 VA examiner also opined that the Veteran's hepatitis C was less likely as not caused by or a result of activities in service.  The examiner pointed out that there was no evidence of any blood transfusion in service and no documentation that the Veteran was exposed to blood during service.  According to the examiner, the Veteran had a multitude of risk factors appearing to occur both during and after service related to substance abuse, including injecting IV drugs and tattoos.  The examiner pointed out that there was no evidence of hepatitis seen during service.  

Unfortunately, the October 2010 VA examiner again failed to address the Veteran's contention that he was exposed to blood (as distinct from undergoing a blood transfusion) and appeared to dismiss that contention as it was not "documented" in the service treatment records.  As noted in the Joint Motion and prior Board remands, the Veteran's assertion that he was exposed to blood, as distinct from a blood transfusion, is accepted as credible.  This must be considered by the physician rendering the opinion, regardless of the fact that there is no documentation in the service treatment records.  The October 2010 opinion is inadequate in that it did not consider the Veteran's credible history of exposure to blood in service (as distinct from undergoing a blood transfusion).  The Board is obliged to remand this case to get another opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

With regard to the migraine headaches issue, the Veteran's service treatment records show that he complained of severe headaches several times during service.  He is currently diagnosed with chronic migraine headaches.  He claims that he has had migraine headaches since service, or alternatively, that the headaches are associated with service-connected PTSD.  

In November 2008, a VA examiner concluded that it was less likely than not that the Veteran's migraine headaches were incurred during service because there was no continuous treatment since service.  The examiner further indicated that it would be mere speculation to state whether the migraine headaches were caused, or aggravated by the service-connected PTSD.  As was noted in the June 2010 Board remand, that opinion is inadequate because it appeared to be based on the fact that there was no continuous treatment for headaches since service.  Barr, 21 Vet. App. at 303 (2007); Daves, 21 Vet. App. at 46.  Symptoms, not treatment, are essential to addressing continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Pursuant to the October 2009 Joint Motion and June 2010 Board remand, another VA opinion was obtained in October 2010.  The October 2010 VA examiner again opined that the Veteran's migraine headaches were less likely as not caused by or a result of military service.  The examiner pointed out that the Veteran had treatment in service for headaches, which appeared to be associated with malaria and URIs with high fevers.  He had one episode of headache treated with Fiorinal in the service and no diagnosis of headaches at separation.  The examiner noted that no diagnosis was made during military service for migraines.  

According to the examiner, "no chronicity was shown of headaches following service until 1979, which if migraines had been present, would likely cause chronicity."  Unfortunately, the Board finds the October 2010 opinion is also inadequate because the opinion, again, appears to be based on the fact that there was no continuous treatment for headaches since service.  The examiner's comment that "no chronicity was shown of headaches following service until 1979, which if migraines had been present, would likely cause chronicity" is unclear.  The examiner pointed out that the Veteran was first treated for headaches in 1979, approximately nine years after discharge from service, and does not appear to consider continuity of symptomatology.  

As for a relationship between the Veteran's service-connected PTSD and migraine headache, the examiner could not offer an opinion "without resort to mere speculation."  The examiner explained that there was no evidence in the medical records presented that his migraines had historically been aggravated by the PTSD.  In fact, the Veteran had a Mental Health admission in 2005 describing headaches due to the nature of admission itself, at which time a neurologist related the headaches to non-compliance and overuse of medications.  The examiner also noted that during treatment for hepatitis C, the Veteran's headaches appeared to be exacerbated.  According to the VA examiner, copious notes even prior to the admission in 2005 did not show evidence of migraine exacerbation by PTSD.  The examiner did not address notations with outpatient treatment records that indicate headaches may be exacerbated by noncompliance with medications.  

The AMC/RO's actions with regard to this appeal have not satisfied the June 2010 remand request.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who provided the October 2010 opinion, with instructions to provide an addendum to the October 2010 opinion addressing the etiology of the hepatitis C and migraine headaches, to include whether the headaches are caused or aggravated by the service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following question:

(a) With regard to hepatitis C, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's hepatitis C is etiologically related to service?"  In providing a rationale for the opinion, the examiner must address the Veteran's exposure to blood in service ( as distinguished from a blood transfusion).  Specifically, the examiner should address the Veteran's contention that he was exposed to blood while handling dead and wounded individuals with "nicks and cuts on fingers and arms while carrying wounded to medivac helicopters."         

(b) With regard to migraine headaches, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's migraine headaches are related to his military service?  The examiner is specifically notified that continuous treatment after discharge is not required to establish service connection.  The examiner must consider the Veteran's report that he suffered headaches continuously since service.  

(c) if the answer to (b) is no, the examiner should provide an opinion as to whether the headaches are aggravated by the service-connected PTSD.  The examiner should address notations in outpatient treatment records the noncompliance with his medications may cause or exacerbate headaches.  The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If the October 2010 examiner is unavailable, forward the claims folder to the appropriate VA examination for the requested review and opinion.  

A complete rationale should be given for all opinions and conclusions expressed.  

2.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


